DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined.

Election/Restrictions
Applicant’s traverse filed 3/18/21 has been fully considered and is persuasive.  The election requirement has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizawa et al. (US 2017/0114485) (“Yoshizawa”).  Yoshizawa discloses a seat cover comprising three panels joined at an intersecting area (fig. 3D: 3 and 4 on the left and right); at least one of the three panels includes a high-rigidity portion positioned in at least a part of the intersecting area (folded portion of 3), wherein the high-rigidity portion has a greater rigidity than a portion of each of the other two panels.
As concerns claim 8, Yoshizawa discloses wherein the rigidity of the high-rigidity portion is at least twice the rigidity of a pad material of at least one of the three panels (3 has twice the rigidity as it is the same material folded onto two layers).
As concerns claim 9, Yoshizawa discloses wherein the high-rigidity portion comprises two layers of a same pad material as at least one of the panels (as shown in fig. 3D).
As concerns claim 10, Yoshizawa discloses wherein the high-rigidity portion includes a rigid hem overlapping at least one of the three panels (fig. 3D shows a hem along the folded over portion of 3). 
As concerns claim 11, Yoshizawa discloses wherein the rigid hem overlaps a first seam allowance of one of the panels (fig. 3D the vertical hem overlaps the seam allowance of 4 created by the horizontal seam of 3 and 4).
As concerns claim 15, Yoshizawa discloses wherein a side surface of the hem directly contacts a side surface of a second seam allowance in a direction in which the hem overlaps the first seam allowance (the side of the hemmed portion contacts a side of the seam allowance of the left hand panel 4 in the same direction that the hem overlaps the right hand panel 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (US 2017/0114485) (“Yoshizawa”).  Yoshizawa teaches a seat pad (fig. 3D: 5) having an a recess groove (as shown in fig. 3D and discussed in paragraphs 0028, 0029) and an intersecting area where a plurality of skin materials intersect to form a corner in the seat pad (fig. 1 where vertically extending skin 3 meets the central upper chest skin of the backrest); the .
Yoshizawa does not expressly teach wherein the other skin material intersection points include a recess groove in the pad.  However, it would have been obvious to apply a recess groove along the pad at each of the skin material intersecting lines, as is old and well known in the art, and taught by Yoshizawa in order to provide an area for the seat allowances and prevent discomfort to the user.
	As concerns claim 2, Yoshizawa, as modified, teaches wherein the portion of the seat cover having the greater rigidity includes and overlapping portion (fig. 3D: 3). 
	As concerns claim 3, Yoshizawa, as modified, teaches wherein the overlapping portion and the skin material have a continuous surface (as shown in fig. 3D).
	As concerns claim 4, Yoshizawa, as modified, teaches wherein the overlapping portion and the skin material are formed of an integral sheet-like member (as shown in fig. 3D).
	As concerns claim 5, Yoshizawa, as modified, teaches wherein the seat cover includes a fold at a base line where the skin material and the overlapping portion are connected (fig. 3D: the skin material 3 is folded over creating a base line).
As concerns claim 16, Yoshizawa teaches a seat pad (fig. 3D: 5) having an a recess groove (as shown in fig. 3D and discussed in paragraphs 0028, 0029) and an intersecting area where a plurality of skin materials intersect to form a corner in the seat pad (fig. 1 where vertically extending skin 3 meets the central upper chest skin of the backrest). Yoshizawa does not expressly teach wherein the other skin material intersection points include a recess groove 
As concerns claim 19, Yoshizawa, as modified, teaches wherein the high-rigidity portion comprises two integrally connected layers of a same pad material as at least one of the panels (3 is an integrally connected sheet). 
As concerns claim 20, Yoshizawa, as modified, teaches wherein a portion of the high-rigidity portion includes a fold (fig. 3D: 3 is folded).

Allowable Subject Matter
Claims 6, 12-14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Yoshizawa fails to teach a linear slot that extends along a border of the skin material and overlapping material, wherein the hem comprises a linear slot at an end of the hem, wherein the high-rigidity portion overlaps at least a tip of the corner at the intersection point of the recessed grooves, or wherein a second high-rigidity portion is joined to the high-rigidity portion by a seam (Yoshizawa teaches that a second high-rigidity portion is joined to the first high-rigidity portion by the sheet 3 itself).  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636